Citation Nr: 0404786	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  96-31 952A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

2.  Entitlement to total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from June 1968 to October 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the St. Paul, 
Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO).  In January 2002, the veteran's case was 
transferred to the RO in Pittsburgh, Pennsylvania, and that 
office forwarded his appeal to the Board.  He had a hearing 
in June 2002.  


REMAND

After a preliminary review of this case, the Board finds that 
appellate adjudication is not yet warranted.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Since 
this new law is potentially applicable to this case, the 
claims at issue must be returned to the RO for compliance 
with the preliminary notice and duty to assist provisions of 
this new law, and to have the claims reconsidered on the 
merits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
The most recent VA psychiatric examiner in June 2002 
diagnosed chronic, moderate PTSD, dysthymic disorder 
secondary to PTSD, and alcohol abuse/dependence.  The veteran 
also underwent a psychiatric examination in December 2002 to 
determine his possible entitlement to disability benefits 
from the Social Security Administration (SSA).  That examiner 
rendered diagnoses of rule out PTSD, chronic, reportedly 
severe; alcohol dependence, chronic, very severe, currently 
in short-term remission; and mixed personality disorder, 
severe, with anti-social and borderline and passive-
aggressive features.  Both examiners indicated the veteran 
has never received any treatment of his psychiatric condition 
and they speculated his ability to maintain employment 
could improve with such treatment.  Also, neither examiner 
rendered an opinion regarding whether he is able to obtain 
and retain employment when the manifestations of his service-
connected right arm disabilities are considered with the 
manifestations of his service-connected PTSD.  

Moreover, the Board finds that this medical evidence, which 
does not clearly indicate the extent of impairment 
attributable to the veteran's PTSD, is insufficient for 
evaluation purposes.  See Waddell v. Brown, 5 Vet. App. 454 
(1993) (there may be a breach in the duty to assist when 
there are variously diagnosed psychiatric disorders, but none 
of the examinations fully described the degree of disability 
attributable to each psychiatric disorder).  Thus, the Board 
finds that the veteran should undergo a comprehensive VA 
psychiatric evaluation to obtain further medical information.  
The Board notes that if it is medically determined that the 
impairment attributable to nonservice-connected and service-
connected conditions cannot be distinguished, the benefit-of-
the-doubt doctrine requires that all such impairment be 
attributed to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  In addition, a 
more definitive opinion is needed regarding whether the 
veteran's PTSD, either alone or in conjunction with his other 
service-connected right arm disabilities, renders him 
unemployable.  



Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  This includes asking the 
veteran to submit all relevant evidence 
in his possession.

2.  After the development requested in 
paragraph 1 is completed and any 
identified records are associated with 
the claims file, the RO should schedule 
the veteran for a social and industrial 
survey to assist VA in evaluating his 
current social and industrial impairment, 
and in assessing his potential for 
improved social functioning and 
employment.  The social worker should 
completely explain the conclusions 
reached in the report, and the report is 
to be added to the veteran's claims file.

3.  After all available records are 
received pursuant to the development 
requested above, the veteran should be 
scheduled for a comprehensive psychiatric 
examination to assess the severity of his 
PTSD.  It is imperative that the entire 
claims file, to include a complete copy 
of this REMAND, be provided to, and 
reviewed by, the VA psychiatrist who is 
designated to examine the veteran.  All 
appropriate tests and studies, to include 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail.  
The examiner should specifically render 
findings with respect to the existence 
and extent of memory loss, 
suspiciousness, depressed mood, anxiety; 
panic attacks, sleep impairment, impaired 
affect, impaired judgment, impaired 
thinking, impaired communication, 
impaired speech, impaired memory, 
impaired impulse control, neglect of 
personal hygiene and appearance, suicidal 
ideation, delusions, hallucinations, 
neglect of personal hygiene and 
appearance; suicidal ideation, delusions, 
hallucinations, or disorientation to time 
or place.

The examiner should render a multi-axial 
diagnosis, to include assignment of a 
Global Assessment (GAF) score and 
explanation of what the score means.  If 
more than one psychiatric disorder is 
diagnosed, the examiner should expressly 
indicate whether it is possible to 
distinguish the symptomatology 
attributable to service-connected 
psychiatric impairment from that 
attributable to any nonservice-connected 
psychiatric impairment (to include any 
diagnosed personality disorder); and, 
if so, the percentage or portion of the 
assigned GAF score representing 
impairment due to the service-connected 
PTSD.  The examiner should indicate if it 
is not possible to separate the symptoms 
and effects of the service-connected 
psychiatric disability from any 
nonservice-connected psychiatric 
disability.  However, if any separately 
diagnosed disorders are deemed related, 
this also should clearly be indicated.  
In providing an assessment of the 
severity of the veteran's service- 
connected psychiatric impairment (mild, 
definite, considerable, severe, or 
total), the examiner should specifically 
indicate whether it is at least as likely 
as not that the veteran's PTSD, either 
alone or in conjunction with his other 
service-connected right arm disabilities, 
renders him unable to obtain or retain 
substantially gainful employment.  
Social adaptability should be discussed 
only insofar as it impacts on industrial 
adaptability.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report

4.  Then readjudicate the claims based on 
the additional evidence obtained.  If 
benefits are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran  need take no action 
unless otherwise notified.  He has the right to submit 
additional evidence and argument concerning the claims the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




